DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered. Claims 1, 7, 12, 13, 16, 18-20, 23, 24, 32-35, 37, 69 are pending. Claim 32 is amended. Claims 1, 7, 12, 13, 16, 18-20, 23, and 24 remain withdrawn. Claims 32-35, 37, and 69 are currently being examined.

 Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-35, 37, 69 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0029956, Beyer et al, claiming priority to July 9, 2004, in view of Gadomska et al (International Journal of Gynecology & Obstetrics, 1997, 57:287-293); Wilding et al (Cancer Letters, 1994, 77:145-153); US Patent Application Publication 2003/0108965, Schummer et al, claiming priority to August 2001; Berek et al (Cancer, 1995, 76:2092-2096); and Haab et al (Genome Biology, 2001, 2: preprint0001.1-0001.22; internet pages 1-13); as evidenced by Astion et al (Clinical Chemistry, 1992, 38:34-38).
Beyer et al teach ovarian cancer biomarkers CA125, HE4, and serotransferrin (transferrin) present in patient serum (Table 3; [8]; [13]; [10]; [16]; [23]; [36]; [29]; [36]; [89]; [101]; [104]; [107]; [118]; claims). Beyer et al also teach kits comprising capture antibodies for the biomarkers that can be immobilized on a solid substrate, such as microtiter plates or beads, and protein biomarker positive controls ([48-73]; [85-87]). Beyer et al teach detecting the combination of biomarkers for a superior sensitive and specific early diagnostic test for ovarian cancer ([8]; [11-12]; [20]). 
Beyer et al do not teach the protein biomarker panels consists of CA125, HE4, serotransferrin, and ApoA1, and antibody capture reagents binding to them.
Gadomska et al teach successfully detecting serum levels of Apolipoprotein A1  (ApoA1) and other biomarkers from ovarian cancer patients using an antibody in electroimmuno-diffusion assay and protein controls, wherein levels of ApoA1 were decreased in ovarian cancer patients compared to healthy controls (section 2 and 3; Table 1; p. 292, col. 1). 

Schummer et al teach increased levels of HE4 are a biomarker of ovarian cancer and teach the detection of HE4 protein utilizing anti-HE4 antibody in immunoassays to diagnose ovarian cancer; wherein anti-HE4 antibody is immobilized to a solid support, such as a microtiter plate, and contacted with a patient sample, such as serum, to allow and detect HE4 protein binding to the immobilized antibody ([12-14]; [17]; [22-25]; Figure 6; [96]; [100-115]; Example 3). Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression ([4]). Schummer et al teach CA125 protein is a known serum biomarker for the diagnosis of ovarian cancer and there are several other known serum biomarkers being detected with CA125 for the diagnosis of ovarian cancer ([6]). Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide 
Like Schummer et al, Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
Haab et al teach known automated methods for printing microarrays, wherein multiple antibodies specific for different proteins are immobilized on a solid surface of a microtiter plate. Haab et al teach making these microarrays to simultaneously detect clinically important proteins in patient blood samples in a rapid, low-cost, low-sample-volume format for disease diagnosis.  Haab et al teach utilizing protein controls to determine detection limits and standardize protein detection levels on the immobilized antibodies (abstract; p. 1, col. 1 to p. 2, col. 1; p. 10, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of ApoA1, CA125, HE4, and serotransferrin comprising antibodies immobilized to a microarray, and including control proteins. One would have been motivated to: (1) in order to detect proteins diagnostic of ovarian cancer as taught by the cited references; (2) because 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a microarray consisting of protein biomarkers CA125, HE4, serotransferrin, and ApoA1 and capture antibodies binding thereto. One of ordinary skill in the art would have been motivated to, and have a reasonable expectation of success to provide the subset of these diagnostic ovarian cancer biomarkers and capture reagents because the subset would provide the same function as they would comprised in a larger group of ovarian cancer biomarkers and their capture reagents.



Response to Arguments
3.	Applicants argue that Examiner states Beyer discloses ApoA1 in paragraph 29 as being upregulated in ovarian cancer. Applicants argue that Beyer does not teach ApoA1 but teaches APOL1 as upregulated. Application argue that the instant specification teaches ApoA1 is down-regulated in cancer. Applicants argue that Beyer 
	The arguments have been considered but are not persuasive. Contrary to arguments, Examiner did not state in the rejection that Beyer detected ApoA1 in ovarian cancer or that it is upregulated. With regards to arguments that Beyer does not teach or provide motivation to detect upregulate levels of ApoA1, Applicants are arguing the individual reference. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the cited prior art provide motivation and reasonable expectation of success to combine detection of the four known biomarkers to serve the same function in ovarian cancer diagnosis, to improve specificity and sensitivity through combination, and to cover the heterogeneity of tumor associated antigen expression. In the instant case, Beyer teaches detecting the combination of biomarkers for a superior sensitive and specific early diagnostic test for ovarian cancer ([8]; [11-12]; [20]), providing motivation to combine biomarkers. Beyer does not teach away from combining ovarian cancer biomarkers that are down-regulated. Gadomska and Wilding remedy the deficiency of combining known down-regulated ovarian cancer marker ApoA1 for the reasons of record.

4.	Applicants argue that the claims are amended to require the article of manufacture for characterizing ovarian cancer of low malignant potential. Applicants argue that Gadomska is silent with regards to CA125, HE4, and serotransferrin (transferrin). Applicants argue that Gadomska teaches ApoA1 is decreased in the serum of patients with malignant ovarian neoplasms compared to healthy patients but fails to teach characterizing ovarian cancer of low malignant potential based on ApoA1. Applicants argue there is no motivation provided by Gadmska or Beyer to combine a down-regulated ApoA1 biomarker with CA125, HE4, and serotransferrin (transferrin).
	The arguments have been considered but are not persuasive. Contrary to arguments, the claim amendments do not distinguish the claimed reagents from those taught by the cited prior art. The claim amendments characterize the intended use of the article of manufacture and not the materials themselves. Further, the motivation to combine references provided by the cited prior art does not need to be the same as Applicants, i.e., for characterizing ovarian cancer of low malignant potential, specifically. MPEP 2144 states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references “without also providing 
Applicants have also argued the Gadomska reference individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Gadomska establish the success of ApoA1 as a down-regulated biomarker for ovarian cancer. Wilding provides motivation and reasonable expectation of success to combine ApoA1 as a biomarker to the assay of Beyer comprising CA125 for diagnosis of ovarian cancer for the reasons of record. The cited references collectively teach the advantages and success of combining biomarkers for ovarian cancer diagnosis, particularly with CA125, to increase sensitivity and specificity of diagnosis, and to address the heterogeneity of tumor antigen expression, thereby providing motivation and reasonable expectation of success.
	
5.	Applicants argue that Wilding is silent with regards to HE4 and transferrin. Applicants argue that Wilding teaches using neural networks for diagnosing breast and ovarian cancer using multiple laboratory tests (i.e., albumin, cholesterol, HDL-cholesterol, triglyceride, apolipoproteins A1 and B, NMR linewidth (the Fossel Index) and a tumor marker (i.e., CA125) (Wilding, Abstract; Section 2.2). Applicants argue that (see e.g.. Wilding, Abstract; Table 4). Applicants argue that Wilding only examines data sets from patients with benign or malignant ovarian masses, thus, Wilding fails to teach or suggest biomarkers for characterizing ovarian cancer of low malignant potential.
	The arguments have been considered but are not persuasive.  Applicants have also argued the Wilding reference individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Wilding demonstrated that ApoA1 in combination with CA125 and additional biomarkers provided a higher sensitivity and/or specificity for ovarian cancer diagnosis than CA125 alone. Wilding provides motivation and reasonable expectation of success to combine ApoA1 as a biomarker to the assay of Beyer comprising CA125 for diagnosis of ovarian cancer for the reasons of record. The cited references collectively teach the advantages and success of combining biomarkers for ovarian cancer diagnosis, particularly with CA125, to increase sensitivity and specificity of diagnosis, and to address the heterogeneity of tumor antigen expression, thereby providing motivation and reasonable expectation of success.
	As stated above, the motivation to combine references provided by the cited prior art does not need to be the same as Applicants, i.e., for characterizing ovarian cancer of 

6.	Applicants argue that the cited art teaches a plethora of cancer biomarkers some of which have false positive/negative rates. Applicants argue that Schummer teaches that CA125 in combination with other known biomarkers does not provide a definitive diagnosis of malignancy or a particular malignancy (paragraph [7]). Applicants argue that Schummer teaches the unpredictability of using CA125 in combination with other known biomarkers to diagnose a particular malignancy of ovarian cancer. Applicants argue that Schummer only discloses that the HE4 marker is useful in screening for the presence of a malignant condition (see Schummer, paragraph [0012]). Applicants argue that no other claimed biomarker, including CA125, is taught or suggested in Schummer to have this characteristic. 
	The arguments have been considered but are not persuasive. Applicants have also argued the Schummer reference individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Contrary to arguments, Schummer teaches motivation to combine HE4 with CA125. Schummer teaches:
[0007] Elevated levels of serum CA125 alone or in combination with other known indicators, however, do not provide a definitive diagnosis of malignancy, or of a particular malignancy such as ovarian carcinoma. For example, elevated CA125, CEA and SCC in vaginal fluid and serum correlate most strongly with inflammation in benign gynecological diseases, relative to cervical cancer and Infect. Dis. Obstet. Gynecol. 6:182; Sarandakou et al., 1997 Acta Oncol. 36:755). As another example, elevated serum CA125 may also accompany neuroblastoma (e.g., Hirokawa et al., 1998 Surg. Today 28:349), while elevated CEA and SCC, among others, may accompany colorectal cancer (Gebauer et al., 1997 Anticanc. Res. 17(4B):2939). Another marker, the differentiation antigen mesothelin, is expressed on the surfaces of normal mesothelial cells and also on certain cancer cells, including epithelial ovarian tumors and mesotheliomas. Compositions and methods pertaining to mesothelin (Chang et al., 1992 Canc. Res. 52:181; Chang et al., 1992 Int. J. Canc. 50:373; Chang et al., 1992 Int. J. Canc. 51:548; Chang et al., 1996 Proc. Nat. Acad. Sci. USA 93:136; Chowdhury et al., 1998 Proc. Nat. Acad. Sci. USA 95:669; Yamaguchi et al., 1994 J. Biol. Chem. 269:805; Kojima et al., 1995 J. Biol. Chem. 270:21984) and structurally related mesothelin related antigen (MRA; see, e.g., Scholler et al., 1999 Proc. Nat. Acad. Sci. USA 96:11531) are known in the art, including uses in cancer detection and therapies as described in WO 00/50900 and in U.S. application Ser. No. 09/513,597. Thus the compelling need for additional markers to be used, including markers useful in multi-factor diagnostic screening, is apparent. (See, e.g., Sarandakou et al., 1998; Kudoh et al., 1999; Ind et al., 1997.)
[0008] As described in greater detail below, such additional markers might be usefully provided from within the “four-disulfide core” family of proteins, which comprises a heterogeneous group of small acid- and heat-stable molecules of divergent function and which includes human epididymal four-disulfide core protein, or “HE4” (Kirchhoff et al., 1991 Biol. Reprod. 45:350-357; Wang et al., 1999 Gene 229:101; Schummer et al., 1999 Gene 238:375). The conserved spacing of eight core cysteine residues in the amino acid sequences of four-disulfide core family member polypeptides is thought to direct the folding of these molecules into a compact and stable structure. Many of the members of the four-disulfide core family are protease inhibitors; however, for some family members, including HE4, no function has yet been definitively identified. Other members of the four-disulfide core family of proteins include Wp-protein, SLP-1, and ps20, and additional members of the four-disulfide core family of proteins have been isolated from several species. These proteins share several properties, including their small size and their heat- and acid-stable structure, which is stabilized by the four-disulfide core. These proteins are made by secretory cells, and are found in mucous secretions such as seminal plasma, milk, parotid, and cervical secretions.
Schummer teaches the need to combine additional markers with CA125 in order to remedy the lack of specificity in cancer diagnosis, and specifically suggest adding biomarker HE4 (see bolded font above). Therefore, contrary to arguments, Schummer provides explicit motivation to combine HE4 with CA125. Schummer et al also teach 


7.	Applicants argue that Berek only teaches combining complementary serum biomarkers for ovarian cancer and is silent with regards to HE4, serotransferrin, and ApoA1 and fails to teach characterizing ovarian cancer of low malignant potential.
The arguments have been considered but are not persuasive for the same reasons stated above: Applicants are arguing the individual reference and are not considering the combined teaching of all cited references, and the motivation to combine biomarkers does not have to be the same as Applicant’s motivation to characterize ovarian cancer of low malignant potential. Berek provides additional motivation to combine known ovarian cancer biomarkers with CA125 to improve diagnostics.

8.	Applicants argue that Haab fails to teach all four claimed biomarkers. 
The arguments have been considered but are not persuasive for the same reasons stated above: Applicants are arguing the individual reference and are not considering the combined teaching of all cited references. Examiner maintains it would 

9.	Applicants argue that the cited references do not render the combination of biomarkers obvious simply because they teach them individually for the same purpose to diagnose ovarian cancer. Applicants argue that combining biomarkers with CA125 is not predictable, and variability in results for sensitivity and specificity has been shown. Applicants point to Zhang et al (2012) submitted with the Remarks and argue that combining multiple biomarkers is complicated and not predictable and the biomarkers must be complementary. Applicants argue it would not be obvious to combine the claimed biomarkers even if they were known individually because there is no reasonable expectation of success. Applicants argue that the cited references do not provide information on how the particular combination of biomarkers would perform in characterizing ovarian cancer of low malignant potential. Applicants assert Examiner used hindsight reasoning gleaned from Applicant’s disclosure.

The arguments have been considered but are not persuasive. Contrary to the assertion of Applicant that Examiner uses hindsight reasoning, it is clear that the combined references teach not only the suggestion but also the means and motivation 
 	Contrary to arguments, Zhang (2012) supports the teachings of the cited combined references. Zhang discusses development of a specific IVDMIA diagnostic assay that is the first FDA approved in vitro diagnostic multivariate index assay (IVDMIA). Zhang, like the references cited in the rejection, recognizes and teaches that the advantage of IVDMIA in comparison with single biomarker assays is that the combination will out-perform each of its component biomarkers used individually (p. 36, col. 2). Zhang teaches that the inclusion of biomarkers in IVDMIA requires that they are complementary and collectively out-perform a single marker with respect to the test’s intended use (p. 37, col. 2). Thus, Zhang teaches the same motivation as the cited references of record to combine biomarkers in order to provide a combination of biomarkers that out-perform a single marker with respect to the test’s intended use, in this case ovarian cancer diagnosis. The cited references teach each of the claimed biomarkers successfully diagnosing and correlated to the presence of ovarian cancer, wherein combinations of biomarkers, particularly with CA125, are demonstrated to result in increased specificity and sensitivity for ovarian cancer diagnosis. Zhang does 
	Solely in response to Applicant’s arguments, Examiner points to Kozak et al (Proteomics, November 2005, 5:4589-4596) that supports a reasonable expectation of success for the cited references and is more relevant to the claimed biomarkers than Zhang (2012). Kozak teach and demonstrate detecting increased levels of serum CA125, increased levels of serum transferrin (TF), and decreased levels of serum ApoA1 that were independently statistically significant for early ovarian cancer diagnosis (sections 3.6- 3.7, Figure 5). Combining CA125 with the serum biomarkers including TF and ApoA1 significantly improved detection of early stage ovarian cancer (abstract; section 3.7; Table 1). Thus, contrary to Applicant’s arguments, the state of the art is such that CA125 is recognized to significantly improve ovarian cancer diagnosis when combined with biomarkers that are independently statistically significantly diagnostic of ovarian cancer, including TF and ApoA1, providing a reasonable expectation of success to combine established biomarkers of ovarian cancer diagnosis for improved specificity and sensitivity.

10.	Claims 32-35, 37, 69 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US Patent Application Publication 2014/0038852, Chan et al, claiming priority to 2003; in view of US Patent Application Publication 2006/0029956, Beyer et al, claiming priority to July 9, 2004; Berek et al (Cancer, 1995, 76:2092-2096); and Haab et al (Genome Biology, 2001, 2: preprint0001.1-0001.22; internet pages 1-13). 

Chan et al teach kits for diagnosis of ovarian cancer comprising protein biomarkers HE4, ApoA1, and CA125 and capture antibodies to the protein biomarkers immobilized on a solid substrate such as arrays, beads, or plates ([14-15]; [28-37]; [104-105]; [157-161]; [175-188]; claims 78-88).
Chan et al does not teach the protein biomarker panel consists of protein biomarkers of CA125, HE4, serotransferrin, and ApoA1, and capture antibodies binding to them.

Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
Haab et al teach known automated methods for printing microarrays, wherein multiple antibodies specific for different proteins are immobilized on a solid surface of a microtiter plate. Haab et al teach making these microarrays to simultaneously detect clinically important proteins in patient blood samples in a rapid, low-cost, low-sample-volume format for disease diagnosis.  Haab et al teach utilizing protein controls to determine detection limits and standardize protein detection levels on the immobilized antibodies (abstract; p. 1, col. 1 to p. 2, col. 1; p. 10, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of ApoA1, CA125, HE4, and serotransferrin (transferrin) comprising antibodies immobilized to an array, 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a microarray consisting of protein biomarkers CA125, HE4, serotransferrin, and ApoA1 and capture antibodies binding thereto. One of ordinary skill in the art would have been motivated to, and have a reasonable expectation of success to provide the subset of these diagnostic ovarian cancer biomarkers and capture reagents because the subset would provide the same function as they would comprised in a larger group of ovarian cancer biomarkers and their capture reagents.



Response to Arguments

	The arguments have been considered but are not persuasive. As stated above, Applicants are arguing the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. Beyer is cited to remedy the deficiency of serotransferrin not taught by Chan. Beyer, Beck and Haab provide motivation and reasonable expectation of success to arrive at the claimed combination of biomarkers for ovarian cancer diagnosis for the reasons of record.


12.	Claims 32-35, 37, 69 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent No. 9,816,995, Zhang et al, claiming priority to June 22, 2005; in view of US Patent Application Publication 2003/0108965, Schummer et al, claiming priority to August 2001; Berek et al (Cancer, 1995, 76:2092-2096); and Haab et al (Genome Biology, 2001, 2: preprint0001.1-0001.22; internet pages 1-13).

Zhang et al teach kits for the detection and diagnosis of ovarian cancer biomarkers comprising CA125, transferrin, and ApoA1 proteins in patient serum; wherein the kit comprises capture reagents for the biomarkers that are bound to solid support, and purified protein biomarkers as standards or calibrators, wherein the capture reagents can be antibodies (col. 5, line 26 to col. 6, line 51; col. 16, line 48 to col. 17, line 21; Table 3; col. 19, line 48 to col. 20, line 65; col. 24, line 44 to col. 25, line 55; claim 1). Zhang et al teach that combinations of biomarkers provide greater 
Zhang et al does not teach the protein biomarker panel consists of CA125, HE4, serotransferrin, and ApoA1, and capture antibodies binding to them.
Schummer et al teach increased levels of HE4 are a biomarker of ovarian cancer and teach the detection of HE4 protein utilizing anti-HE4 antibody in immunoassays to diagnose ovarian cancer; wherein anti-HE4 antibody is immobilized to a solid support, such as a microtiter plate, and contacted with a patient sample, such as serum, to allow and detect HE4 protein binding to the immobilized antibody ([12-14]; [17]; [22-25]; Figure 6; [96]; [100-115]; Example 3). Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression ([4]). Schummer et al teach CA125 protein is a known serum biomarker for the diagnosis of ovarian cancer and there are several other known serum biomarkers being detected with CA125 for the diagnosis of ovarian cancer ([6]). Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide additional markers during diagnostic testing to produce a multi-factor diagnostic screen. Schummer et al teach combining HE4 with diagnostic testing for ovarian cancer ([7]; [11-12]). Schummer et al exemplify successfully diagnosing ovarian cancer based on elevated levels of serum HE4 using ELISA and suggest adding HE4 detection to an assay detecting CA 125 in order to provide a clinically beneficial complement to the existing ovarian cancer CA 125 diagnostic assay ([145]).

Haab et al teach known automated methods for printing microarrays, wherein multiple antibodies specific for different proteins are immobilized on a solid surface of a microtiter plate. Haab et al teach making these microarrays to simultaneously detect clinically important proteins in patient blood samples in a rapid, low-cost, low-sample-volume format for disease diagnosis.  Haab et al teach utilizing protein controls to determine detection limits and standardize protein detection levels on the immobilized antibodies (abstract; p. 1, col. 1 to p. 2, col. 1; p. 10, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of HE4 with ApoA1, CA125, and serotransferrin (transferrin) comprising antibodies immobilized to a microarray, and including control proteins. One would have been motivated to in order to detect proteins diagnostic of ovarian cancer as taught by the cited references, and to increase the sensitivity and specificity of ovarian cancer serum marker CA125, as suggested by Zhang et al, Schummer et al and Berek et al; and in order to provide a microarray to simultaneously detect and quantify clinically important proteins in patient blood samples in a rapid, low-cost, low-sample-volume format for ovarian cancer diagnosis, as suggested by Haab et al. One of ordinary skill in the art would have a reasonable expectation of success making a microarray comprising immobilized 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a microarray consisting of protein biomarkers CA125, HE4, serotransferrin, and ApoA1 and capture antibodies binding thereto. One of ordinary skill in the art would have been motivated to, and have a reasonable expectation of success to provide the subset of these diagnostic ovarian cancer biomarkers and capture reagents because the subset would provide the same function as they would comprised in a larger group of ovarian cancer biomarkers and their capture reagents.



Response to Arguments
13.	Applicants argue that Zhang fails to teach a kit comprising HE4 biomarker and capture antibody. Applicants argue Zhang only teaches CTAP3 as a marker that can discriminate between borderline ovarian cancer versus invasive ovarian cancer. Applicants argue that Schummer, Berek, and Haab alone or in combination fail to teach or suggest all of the claimed elements. Applicants argue the references do not provide motivation or reasonable expectation of success for one of ordinary skill in the art to combine the four biomarkers with a reasonable expectation of success.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-35, 37, 69 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,816,995 in view of US Patent Application Publication 2003/0108965, Schummer et al, claiming priority to August 2001; Berek et al (Cancer, 1995, 76:2092-2096); and Haab et al (Genome Biology, 2001, 2: preprint0001.1-0001.22; internet pages 1-13). 
Both the instant application and US Patent are claiming a composition for the diagnosis of ovarian cancer comprising biomarker proteins ApoA1, transferrin, and CA125 and capture antibodies attached to solid substrate. The US Patent does not claim the composition consists of protein biomarkers of, and capture antibodies binding to CA125, HE4, serotransferrin, and ApoA1.
Schummer et al teach increased levels of HE4 are a biomarker of ovarian cancer and teach the detection of HE4 protein utilizing anti-HE4 antibody in immunoassays to diagnose ovarian cancer; wherein anti-HE4 antibody is immobilized to a solid support, such as a microtiter plate, and contacted with a patient sample, such as serum, to allow and detect HE4 protein binding to the immobilized antibody ([12-14]; [17]; [22-25]; Figure 6; [96]; [100-115]; Example 3). Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression ([4]). Schummer et al teach CA125 protein is a known serum biomarker for the diagnosis of ovarian cancer and there are several other known serum biomarkers being detected with CA125 for the diagnosis of ovarian cancer ([6]). Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide additional markers during diagnostic testing to produce a multi-factor diagnostic screen. 
Like Schummer et al, Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
Haab et al teach known automated methods for printing microarrays, wherein multiple antibodies specific for different proteins are immobilized on a solid surface of a microtiter plate. Haab et al teach making these microarrays to simultaneously detect clinically important proteins in patient blood samples in a rapid, low-cost, low-sample-volume format for disease diagnosis.  Haab et al teach utilizing protein controls to determine detection limits and standardize protein detection levels on the immobilized antibodies (abstract; p. 1, col. 1 to p. 2, col. 1; p. 10, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of HE4 with ApoA1, CA125, and serotransferrin (transferrin) comprising antibodies immobilized to a microarray, and including control proteins. One would have been motivated to in order to detect proteins diagnostic of ovarian cancer as claimed and taught by the cited references, and to increase the sensitivity and specificity of ovarian cancer serum 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a microarray consisting of protein biomarkers CA125, HE4, serotransferrin, and ApoA1 and capture antibodies binding thereto. One of ordinary skill in the art would have been motivated to, and have a reasonable expectation of success to provide the subset of these diagnostic ovarian cancer biomarkers and capture reagents because the subset would provide the same function as they would comprised in a larger group of ovarian cancer biomarkers and their capture reagents.

Response to Arguments
15.	Applicants argue that the patent is directed to a composition for the diagnosis of ovarian cancer comprising biomarker proteins ApoA1, transferrin, and CA125, and does not claim HE4. Applicants argue that the amended claims are not obvious in view of the cited references for the reasons set forth above for the rejections under 35 USC 103(a).


16.	Conclusion: No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Laura B Goddard/Primary Examiner, Art Unit 1642